Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 03/29/2021 for Application #17/092,109 filed on 11/06/2020 in which Claims 39-59 are pending.

Status of Claims
Claims 39-59 are pending, of which Claims 39, 41-44, 46, 48, 50-51, 54-57, 59 are allowable via Examiner’s Amendment.  Claims 40, 45, 47, 49, 52, 53, 58 are canceled.

Applicant’s Most Recent Claim Set of 03/29/2021
Applicant’s most recent claim set of 03/29/2021 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Michael Cofield on May 6, 2022.
 
The application has been amended as follows:

In the Claims:

Claim 39: (Currently Amended)
A memory storing instructions that, when executed by a processor, cause the processor to perform operations comprising:
obtaining, a computing device identifier generated from a unique identifying characteristic corresponding to a recipient device, wherein the unique identifying characteristic comprises:
a computing device key created from an identifier indicating at least one feature of [[a]] the recipient device[[;]] and: 
a password provided as input to computing device key hash logic used to generate hash values, 
a unique ID generated from within the recipient device itself, a hardware serial number or other fixed computing device identification parameter of the recipient device, or  
authorization information generated by a system remote from the recipient device following the recipient device identifying itself to the remote system; 
encrypting, using a unique identifying characteristic 
encrypting content using the production key;
outputting the encrypted production key for decryption, at the recipient device, using the computing device identifier; 
outputting the encrypted content for decryption, at the recipient device, using the decrypted production key;
encrypting usage rights using the production key; and
outputting the encrypted usage rights for use by the decryption engine;
wherein: 
the encrypted content comprises a first file and the encrypted usage rights comprises a second file that is separate from the first file, or
	wherein the operations further comprise embedding usage rights in the content.


Claim 40: (Currently Canceled)


Claim 42: (Currently Amended)
The memory of claim 39, wherein 
computing device is further based at least in part on 


Claim 45: (Currently Canceled)


Claim 46: (Currently Amended)
The memory of claim 39 [[45]], wherein the usage rights (1) regulate the number of times that at least a portion of the encrypted content can be viewed, and (2) store a count of the number of times that at least the portion of the encrypted content has already been viewed.


Claim 47: (Currently Canceled)


Claim 48: (Currently Amended)
The memory of claim 39 [[47]], wherein the second file comprises a ticket.


Claim 49: (Currently Canceled)


Claim 50: (Currently Amended)
The memory of claim 39 [[49]], wherein the usage rights comprise basic usage rights, and wherein the operations further comprises:
encrypting a ticket or other file comprising enhanced usage rights that allow enhanced access to the content, the encrypting the ticket using the production key; and
outputting the encrypted ticket or other file for use by the decryption engine.


Claim 51: (Currently Amended)
A method, comprising:
obtaining a computing device identifier generated from a unique identifying characteristic corresponding to a recipient device, wherein the unique identifying characteristic comprises:
a computing device key created from an identifier indicating at least one feature of a recipient device[[;]] and: 
a password provided as input to computing device key hash logic used to generate hash values, 
a unique ID generated from within the recipient device itself, a hardware serial number or other fixed computing device identification parameter of the recipient device, or  
authorization information generated by a system remote from the recipient device following the recipient device identifying itself to the remote system; 
encrypting, using [[the]] a computing device, a production key, wherein a decryption engine used to decrypt the production key is created using at least a part of the unique identifying characteristic 
encrypting content using the production key;
outputting the encrypted production key for decryption, at the recipient device, using the computing device identifier; and 
outputting the encrypted content for decryption, at the recipient device, using the decrypted production key[[.]];
wherein the content comprises at least one of:
textual data having a respective associated ticket for regulating usage rights defining permitted uses for respective textual data; and
image data having a respective associated ticket for regulating usage rights defining permitted uses for respective image data.


Claim 52: (Currently Canceled)


Claim 53: (Currently Canceled)


Claim 54: (Currently Amended)
The method of claim 51, wherein 
computing device is further based at least in part on 


Claim 57: (Currently Amended)
A method, performed by a computing system having a memory and a processor, the method comprising:
obtaining by the computing system having the memory and the processor, a computing system identifier generated from a unique identifying characteristic corresponding to a recipient device, wherein the unique identifying characteristic comprises:
a computing system key created from an identifier indicating : 
a password provided as input to computing system 
a unique ID generated from within the recipient device itself, a hardware serial number or other fixed computing system identification parameter of the recipient device, or  
authorization information generated by a system remote from the recipient device following the recipient device identifying itself to the remote system; 
encrypting, by the computing system having the memory and the processor, using the computing system identifier, a production key, wherein a decryption engine used to decrypt the production key is created using at least a part of the unique identifying characteristic;
encrypting, by the computing system having the memory and the processor, content using the production key;
outputting, by the computing system having the memory and the processor, the encrypted production key for decryption, at the recipient device, using the computing system identifier; 
outputting, by the computing system having the memory and the processor, the encrypted content for decryption, at the recipient device, using the decrypted production key[[.]];
encrypting usage rights using the production key; and
outputting the encrypted usage rights for use by the decryption engine;
wherein: 
the encrypted content comprises a first file and the encrypted usage rights comprises a second file that is separate from the first file, or
wherein the operations further comprise embedding usage rights in the content.


Claim 58: (Currently Canceled)


Claim 59: (Currently Amended)
The method of claim 57 [[58]], wherein the usage rights (1) regulate the number of times that at least a portion of the encrypted content can be viewed, and (2) store a count of the number of times that at least the portion of the encrypted content has already been viewed.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 39, 41-44, 46, 48, 50-51, 54-57, 59 are considered allowable.

The instant invention is directed to a memory and methods for providing secure distribution of protected digital content.

The closest prior art, as recited, Downs et al. US Patent No. 6,226,618 and Dunstan et al. US Patent Application Publication No. 2003/0123665, are also generally directed to various aspects of providing secure distribution of protected digital content.  However, Downs et al. or Dunstan et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 39, 51, 57.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 39:
although the combination of Downs et al. and Dunstan et al. teaches the provisioning of secure distribution of protected digital content, Downs et al. or Dunstan et al. fails to teach the acquisition of a computing device identifier created based on a recipient device’s unique identifying characteristics which include a computing device key created based on at least one feature of the recipient device and either a password that provides access to computer device key hash logic in order to generate hash values, the recipient device’s unique ID created by the recipient device or the recipient device’s hardware serial number or another fixed computing identification parameter from the recipient device, or authorization information created by a remote system after the recipient device identifies itself to the remote system, encrypting a production key where the capability to decrypt the production key is created based on a part or more of the recipient device’s unique identifying characteristics, utilizing the production key to encrypt content, sending the encrypted production key to the recipient device which utilizes the computing device identifier in decrypting the encrypted production key, sending the encrypted content to the recipient device which utilizes the decrypted production key in decrypting the encrypted content, utilizing the production key to encrypt usage rights, which can be decrypted based on a part or more of the recipient device’s unique identifying characteristics, with either the encrypted contents located in a first file and the encrypted usage rights located in a second file or taking the usage rights and embedding them inside the content
When combined with the additional limitations found in Claim 39.

Regarding Claim 51:
although the combination of Downs et al. and Dunstan et al. teaches the provisioning of secure distribution of protected digital content, Downs et al. or Dunstan et al. fails to teach the acquisition of a computing device identifier created based on a recipient device’s unique identifying characteristics which include a computing device key created based on at least one feature of the recipient device and either a password that provides access to computer device key hash logic in order to generate hash values, the recipient device’s unique ID created by the recipient device or the recipient device’s hardware serial number or another fixed computing identification parameter from the recipient device, or authorization information created by a remote system after the recipient device identifies itself to the remote system, encrypting a production key where the capability to decrypt the production key is created based on a part or more of the recipient device’s unique identifying characteristics, utilizing the production key to encrypt content, sending the encrypted production key to the recipient device which utilizes the computing device identifier in decrypting the encrypted production key, sending the encrypted content to the recipient device which utilizes the decrypted production key in decrypting the encrypted content, with the content including a textual data ticket that regulates the permitted usages rights for the textual data or an image data ticket that regulates the permitted usages rights for the image data, or both
When combined with the additional limitations found in Claim 51.

Regarding Claim 57:
although the combination of Downs et al. and Dunstan et al. teaches the provisioning of secure distribution of protected digital content, Downs et al. or Dunstan et al. fails to teach the acquisition of a computing system identifier created based on a recipient device’s unique identifying characteristics which include a computing system key created based on at least one feature of the recipient device and either a password that provides access to computer system key hash logic in order to generate hash values, the recipient device’s unique ID created by the recipient device or the recipient device’s hardware serial number or another fixed computing identification parameter from the recipient device, or authorization information created by a remote system after the recipient device identifies itself to the remote system, encrypting a production key where the capability to decrypt the production key is created based on a part or more of the recipient device’s unique identifying characteristics, utilizing the production key to encrypt content, sending the encrypted production key to the recipient device which utilizes the computing system identifier in decrypting the encrypted production key, sending the encrypted content to the recipient device which utilizes the decrypted production key in decrypting the encrypted content, utilizing the production key to encrypt usage rights, which can be decrypted based on a part or more of the recipient device’s unique identifying characteristics, with either the encrypted contents located in a first file and the encrypted usage rights located in a second file or taking the usage rights and embedding them inside the content
When combined with the additional limitations found in Claim 57.

Therefore Claims 39, 41-44, 46, 48, 50-51, 54-57, 59 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Runje et al - US_20010032312: Runje et al teaches secure electronic rights management, secure transaction management, and secure content distribution.
Parks et al - US_20030194092: Parks teaches secure content distribution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498